       Case 1:19-cv-02316-RC Document 90-1 Filed 05/21/21 Page 1 of 1




                            CERTIFICATE OF SERVICE


       I, David Alan Carmichael, certify that I served the “Plaintiff Carmichael Response
In Opposition To The Second Minute Court Order Of May 07, 2021” upon the Court, the
Defendants, and Plaintiffs, in the case of Carmichael, et al., v. Blinken, et al., case no. 1-
19-cv-02316-RC. The document was filed and served to the court electronically.

              The Defendant was notified electronically:
              United States Attorney
              United States Attorney's Office
              c/o Christopher Hair
              555 4th Street, N.W.
              Washington, D.C. 20530
              To the Co-plaintiffs via United States mail at:
              William Mitchell Pakosz
              Box 25
              Matteson, Illinois 60443
              and,
              Lawrence Donald Lewis
              966 Bourbon Lane
              Nordman, Idaho 83848
              And,
              David Alan Carmichael
              1748 Old Buckroe Road
              Hampton, Virginia 23664



       s/ David Alan Carmichael            Dated: May 21, 2021
       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, Virginia 23664
       (757) 850-2672
       david@freedomministries.life
